Citation Nr: 0524869	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  05-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, both lower extremities, on a direct or secondary 
basis.

2. Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from June 1951 to October 1941 
and again from February 1942 to December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's peripheral vascular disease was not present 
in service and is not etiologically related to service or a 
service connected disability.

3. The veteran is service connected for organic heart disease 
with myocardial infarction as well as for hypertension.  He 
does not have additional service connected disabilities, 
including the loss of use of any other extremity, blindness 
in both eyes, having only light perception, or residuals of 
organic disease or injury, which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

4. The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  The veteran's peripheral vascular disease was not 
incurred or aggravated in service and is not proximately due 
to or the result of his service connected organic heart 
disease with myocardial infarction or hypertension.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

2. The criteria for assistance in acquiring specially adapted 
housing have not been met. 38 U.S.C.A. §§ 2101(a), 5107 (West 
2002); 38 C.F.R. § 3.809 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2004).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

	1.  Peripheral Vascular Disease

The veteran does not claim (and the record does not show) 
that peripheral vascular disease was present or is otherwise 
related to service.  Instead, the veteran contends that 
service connection for peripheral vascular disease is 
secondary to his service connected heart disorders, the 
organic heart disease with myocardial infarction and 
hypertension. 

Service medical records are negative for a peripheral 
vascular disorder in service.  The first showing of a 
vascular disease in the claims folder is in a VA outpatient 
treatment report, dated in January 1996.  At that time, the 
veteran complained of bilateral calf pain.  He denied a 
history of diabetes and stated that he had quit smoking 25 
years ago.  Subsequently, a July 2002 VA aid and attendance 
examination showed a diagnosis of diabetes with peripheral 
vascular disease.       

The veteran was afforded a VA examination in June 2004.  The 
examiner was specifically asked to specify whether the 
veteran has a peripheral vascular disease, and if so, whether 
it is due to his service connected heart disorders or to his 
non-service connected diabetes mellitus.  During the 
examination the examiner elicited a history from the veteran 
of his service connected heart disorders and his current 
peripheral vascular disease.  

At this time, the veteran reported that he quit smoking 
tobacco when he was 56 years old and, prior to quitting, had 
a 50 to 60 pack per year smoking history.  

Upon physical examination, the examiner reported pinprick 
light touch, and vibration to be diminished in both lower 
extremities.  Arterial studies of both lower extremities 
showed mild arterial insufficiency secondary to distal, small 
vessel disease on the right and moderate arterial 
insufficiency secondary to aorto/iliac, superficial femoral 
artery, distal disease.    

The examiner noted that patients with an atherosclerosis 
disease process, peripheral vascular disease and coronary 
artery disease can be frequently seen together.  Predisposing 
factors would be cigarette smoking, diabetes mellitus, etc.  
Based upon this examination, the examiner concluded that it 
was unlikely that the veteran's peripheral vascular disease 
is secondary to the veteran's service connected heart 
disease.  The Board must find this medical opinion to be of 
great probative value and clearly provides very negative 
evidence against the veteran's central theory in this case.  

Given the evidence of record, the Board finds that service 
connection for peripheral vascular disease secondary to the 
service connected heart disorders is not warranted.  The June 
2004 VA examiner specifically opined that the veteran's 
peripheral vascular disease is not related to his service 
connected heart disorders.  There is no contrary medical 
evidence of record.  The service records and post-service 
records only provide more evidence against this claim.

The veteran's claim for service connection implicitly 
includes the assertion that his peripheral vascular disease 
is related to service, but his personal opinion as a lay 
person not trained in medicine is not competent evidence 
needed to establish a link between the peripheral vascular 
disease and its relationship to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. 
App. at 492.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service because 
the condition was caused by another service connected 
disorder is not a sufficient basis for awarding service 
connection.  As there is no evidence that the veteran's 
peripheral vascular disease is related to service, and 
significant evidence against this claim, the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

	2.  Specially Adapted Housing and Special Home 
Adaptation Grant

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2004).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2004).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a(b) (2004).

The veteran is service connected for organic heart disease 
with myocardial infarction evaluated as 100 percent disabling 
and hypertension, evaluated as noncompensably disabling.  The 
record further indicates that the veteran is in receipt of 
special monthly compensation based on the need for regular 
aid and attendance.

The evidence of record demonstrates that the veteran uses a 
wheelchair to get around.  The need for the assistance is due 
to the veteran's peripheral vascular disease, and is not due 
to the veteran's service connected heart disorders.  The 
veteran does not meet any of the criteria listed at 38 
U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 3.809a.  He is not 
permanently and totally disabled due to his peripheral 
vascular disease.  Because the veteran does not meet the 
specified criteria, his claim must be denied.

The relevant entitlement criteria set forth above permits the 
award of specially adapted housing and/or automobile benefits 
when loss or loss of use of certain extremities, blindness, 
or permanent loss of vision of both eyes to the requisite 
degree is present in specified combinations.  In all cases, 
the physical impairments needed to satisfy the eligibility 
requirements must be due to service connected disability.  In 
the present case, the peripheral vascular disease is not a 
service connected disability.  The Board recognizes that the 
veteran is severely disabled but is unable to award the 
requested benefits, as the applicable entitlement criteria 
are clearly not met.

Finally, the evidence of record does not support a finding, 
and indeed, the veteran does not assert that he gets 
compensation from permanent and total disability which 1) is 
due to blindness in both eyes with 5/200 or less visual 
acuity or 2) includes the anatomical loss or loss of use of 
both hands.  In the absence of these specified disabilities, 
financial assistance in acquiring special home adaptations is 
not available to the veteran.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

In the absence of the specified service connected 
disabilities as required above, Congress has not authorized 
the VA to provide financial assistance in acquiring specially 
adapted housing to any veteran, no matter how deserving or 
needy he may otherwise be.  While the veteran may have non-
service connected disabilities that cause the need for 
housing adaptation, again it is noted that VA may only 
provide assistance if the disabilities are service-connected.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995).  Accordingly, the appeal is denied as to both issues.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
April 2001 and April 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the cases (SOCs), he was provided 
with specific information as to why his claim was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159 (the 
VCAA regulation) in the April and July 2005 SOCs.  

Finally, with respect to element (4), the Board notes that 
the RO's letters and SOCs generally informed the veteran that 
it was necessary to send any evidence in his possession to VA 
that supports his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  The claims folder 
contains all available service medical records, VA medical 
records, and VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).


ORDER

Service connection for peripheral vascular disease is denied.

Entitlement to specially adapted housing or a home adaptation 
grant is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


